DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 5/9/22 and IDS filed on 1/18/21, 7/12/21 and 7/29/12. Claims 12, 15, 19-20, 22-23 and 25 are canceled.
Claims 1-11, 13-14, 16-18, 21, 24, and 26-27 are pending in the application.
Election/Restrictions
Applicant's election with traverse of group I  in the reply filed on 5/9/22 is acknowledged.  The traversal is on the ground(s) that examination of the subject matter of all the pending claims would not constitute a serious burden. Specifically, Applicant points out that all pending claims recite at least the following common elements: (a)- ( e) search and examination of Groups I and II identified above would at least partially overlap, thereby easing the burden on the Examiner. This is not found persuasive because  art anticipating group I drawn to “ composition” would not anticipate or render obvious group II drawn specifically to method of treating hair.
The requirement is still deemed proper and is therefore made FINAL.
Claims 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/9/22.
Applicant's election with traverse of  “ guar hydroxypropyl trimonium chloride” species drawn to cationic polymer under second cationic compound under b) in the rely dated 5/9/22 and during interview dated 6/13/21 is acknowledged.  The traversal is on the ground(s) that examination of the  species  would not constitute a serious burden in examining all the species This is not found persuasive ingredient b) can be either a cationic surfactant or a cationic  polymer and thus art drawn to  claim 1 with ingredient b) drawn to cationic surfactant would not anticipate claim 1 with ingredient b) drawn to cationic polymer and it is indeed serious search burden to examine all the cationic surfactants and all the cationic polymers. 
The requirement is still deemed proper and is therefore made FINAL.
 	Claims 1-11, 13-14, 16-18, 21 and 24 are examined in the application and the generic claim is examined to the extent that it reads on only“ guar hydroxypropyl trimonium chloride” species drawn to cationic polymer under second cationic compound under b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The expression “at least one cationic polymer” lacks antecedent basis for “ at least one”  since claim 1 recites “cationic polymer”. Deletion of “ at least one” is suggested to overcome the above rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6,10-11, 13-14, 16-18, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  the combination of US  2017/0273881 (‘881) and US 2019/0125650 (‘650). 
US ‘881 teaches cosmetic composition for keratin fibers (claimed composition) and teaches at ¶[0055] cationic surfactants and teaches distearoyl ethyl dimethylammonium chloride (DSEDC) ( claims 1 and 3) and this belongs to cationic ester compound species and teaches the amount at ¶[0056] and this is from 0.5-20% and the claimed amount from about  0.1 to about 5% (claim 2) overlaps with the amount taught by US ‘881. US ‘881 at ¶[0057] teaches viscosity controlling agent and this can be cationic or nonionic or anionic and teaches at ¶[0061]  cationic viscosity controlling agents and teaches claimed cationic polymer species, which is derived from hydroxy propyl guar by the INCI name hydroxy propyl trimonium chloride with different trade names and this is same as elected guar hydroxy propyl trimonium chloride  drawn to second cationic compound under cationic polymer b(ii) (claims 1 and 6) and teaches at ¶[0058] the amount which is from 0.1 % to 10% and the claimed amount from about  0.05 to about 2% (claim 5) overlaps with the amount taught by US ‘881. US ‘881 at ¶[0084] teaches adding hydrocarbons and this includes paraffins, isoparaffin and mineral oil (claimed hydrocarbon oil under c, claim 1). US ‘881 at ¶[0085] teaches the amount which is from 0.1 to 30% US ‘881 at ¶[0073] teaches adding fats  (claimed fatty alcohols) and this includes claimed cetyl alcohol, lauryl alcohol, stearyl alcohol, behenyl alcohol and myristyl alcohol (claims 1 and 11) and teaches the amount at ¶[0074] and the amount is 0.5-20% and the claimed amount from about  0.5 to about 10 % (claim 10) overlaps with the amount taught by US ‘881. Example 1 teaches aqueous compositions and the amount of water is 75.5 % ( claims 16-17 drawn to solvent, which is water). The amount of water exemplified in example 1 is within the amount of water claimed which is from about 50 to about 95% water (claim 17). Example 1 exemplifies compositions which is free of synthetic gums, silicones and/or synthetic polymers.
The difference between US ‘881 and instant application is US ‘881 does not teach claimed ingredient d) drawn to glyceryl ester.
US ‘650 teaches hair care compositions and teaches at ¶[0098] claimed glyceryl esters which function as thickening agents and teaches claimed glyceryl erucate, glyceryl stearate, glyceryl oleate, glyceryl stearyl citrate (claims 1 and 14) and teaches at ¶[0105] the amount which is from about 2 to about 6% and the claimed amount from about 0.1 to about 3% overlaps with the amount taught by US ‘650 and US ‘650 teaches at ¶[0112] teaches the amount of water and this is from about 50% to about 95% and this is the same amount claimed in claim 17 for solvent, which is water (claims 16-17). 
When the amount of first cationic compound is 5% and the amount of second cationic compound is 5% and the amount of hydrocarbon oil is 1% the total amount of two cationic compounds is 10% and the ratio of the total first and second cationic compound to  hydrocarbon oil  is 10:1 (claim18).
When the amount of first cationic compound is 5% and the amount of second cationic compound is 5% and the amount of glyceryl ester is 1% the total amount of two cationic compounds is 10% and the ratio of the total first and second cationic compound to glyceryl ester is 10:1 ( claim 21).
Ranges overlap for the ingredients claimed and it is within the ken of the skilled chemist to vary the amounts of the ingredients.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the composition of US '881  comprising the first cationic compound drawn to ester quat and second cationic compound drawn to cationic polymer  and hydrocarbon oil and water and fatty alcohol  and add the glyceryl esters which have been taught as thickeners by US ‘650 in analogous compositions drawn to hair care with the reasonable expectation of success that the modified compositions are useful for hair care and they can be useful for reshaping the hair. This is a prima facie case of obviousness.
Claims  7-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US  2017/0273881 (‘881) and US 2019/0125650 (‘650) as applied to claims 1-6,10-11, 13-14, 16-18, 21 and 24 above, and further in view of WO 2018/ 213652 (‘652).
US ‘881 teaches adding hydrocarbon oil but not the specific hydrocarbon oil claimed which is alkanes having 10-30 carbon atoms.
WO ‘652 teaches hair care compositions comprising non-volatile hydrocarbon oils and teaches at page 8, ll.10-32 claimed hydrocarbon oils having 10-30 carbon atoms (claim 7) and also the alkane having C15-19 carbon atoms (claim 9) and teaches the amount which is from bout 0.1 to 15% and the claimed amount overlaps with the amount taught by WO document and  the amount is from 0.1 to 10% (claim 8).
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the composition of US '881  comprising the first cationic compound drawn to ester quat and second cationic compound drawn to cationic polymer  and water and fatty alcohol  and add the glyceryl esters which have been taught as thickeners by US ‘650 in analogous compositions drawn to hair care and add the specific non-volatile hydrocarbon oils taught by WO document with the reasonable expectation of success that the modified compositions are useful for hair care and they can be useful for  not only reshaping the hair but also provide conditioning benefits with a clean feel taught by WO document at page 8, ll. 19-20. This is a prima facie case of obviousness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619